NO. 07-07-0201-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                  JANUARY 18, 2008

                         ______________________________


                               TODD JAMES GREGG,

                                                           Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                           Appellee

                       _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                    NO. 54,679-E; HON. ABE LOPEZ, PRESIDING

                        _______________________________

                                Memorandum Opinion

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant Todd James Gregg challenges the legal and factual sufficiency of the

evidence to support his conviction of unauthorized use of a motor vehicle. We find the

evidence to be sufficient and affirm the judgment.
       The standards by which we review the sufficiency of the evidence are found in

Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979) and Watson v.

State, 204 S.W.3d 404 (Tex. Crim. App. 2006). We refer the parties to those cases for an

explanation of them.

       A person commits unauthorized use of a motor vehicle if he intentionally or

knowingly operates another’s vehicle without the effective consent of the owner. TEX . PEN .

CODE ANN . §31.07(a) (Vernon 2003). Appellant argues that there is no evidence or

insufficient evidence that he knew he did not have the effective consent of the owner. See

Gardner v. State, 780 S.W.2d 259, 262-63 (Tex. Crim. App. 1989) (holding that the

accused must be aware that the operation of the vehicle is without the owner’s consent).



       To show his lack of knowledge that he was operating the vehicle without the owner’s

consent, appellant relies upon the testimony of Officer Tim Roberts of the Amarillo Police

Department. Roberts questioned appellant after the complainant’s husband informed the

officer that appellant, who was near the police station, was driving a stolen vehicle.

Appellant told the officer that he had dropped the complainant off at a United Supermarket

on the previous evening to get some medication and he left in the vehicle to run an errand.

According to appellant, when he returned to the store, the complainant was not there.

       Knowledge of an accused may be inferred from words, acts, and conduct. Reedy

v. State, 214 S.W.3d 567, 581 (Tex. App.–Austin 2006, pet. ref’d). In addition to the

evidence cited by appellant, the record contains the following: 1) appellant, who was

staying with the neighbors of the complainant, sought a ride to buy some cigarettes, 2) the



                                             2
complainant took him in her Geo Tracker and stopped at United Supermarket to buy some

food, 3) she left appellant in the passenger seat with the keys in the ignition, 4) when she

exited the store, appellant was gone, 5) the complainant notified store personnel who

notified police that the vehicle had been stolen, 6) the complainant did not give permission

to appellant to take her vehicle, 7) the complainant has never allowed appellant to drive her

vehicle, 8) the complainant had personal property in the vehicle including tools and money

which were missing at the time the vehicle was recovered the next day in appellant’s

possession, 9) when the vehicle was recovered there were items in it such as tires and an

acetylene cutting torch that did not belong to the complainant or her husband, 10) there is

no evidence that appellant attempted to return the vehicle to the complainant or their

mutual friends after returning from his alleged errand and finding her no longer at the

supermarket, and 11) appellant attempted to flee from the complainant’s husband the next

day after determining that the husband was following him. The missing property of the

complainant, the existence of property in the vehicle that did not belong to the complainant,

and appellant’s attempt to flee from the complainant’s husband provide some evidence that

appellant knew he was operating the vehicle without the complainant’s consent. Thus, the

evidence is legally sufficient to permit a rational jury to find appellant knew he was in

possession of the vehicle without permission.

       Appellant points to evidence from the complainant’s husband who testified he had

been told that his wife had been thrown to the ground by appellant who had then taken the

car keys and left in the vehicle. Appellant further notes that the complainant was taking

methadone at the time of the incident. However, it was for the jury to resolve any conflicts

in the evidence and determine which witnesses to believe and what portion of their

                                             3
testimony to believe. Wesbrook v. State, 29 S.W.3d 103, 111 (Tex. Crim. App. 2000). We

cannot say that the jury’s resolution of these matters was so against the weight of the total

evidence as to be manifestly unjust or undermine our confidence in the verdict. In sum,

the evidence is both legally and factually sufficient to sustain the conviction.

       Accordingly, the judgment of the trial court is affirmed.



                                                  Brian Quinn
                                                 Chief Justice

Do not publish.




                                             4